Citation Nr: 0721815	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  03-19 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a menstrual 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a bilateral foot 
disorder, to include as due to an undiagnosed illness.

3.  Entitlement to a bilateral ear disorder, to include as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1986 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The veteran failed to report for her Travel 
Board hearing in May 2005.

In May 2006, the Board remanded the veteran's appeals of 
service connection for a bilateral ear disorder, to include 
hearing loss, a menstrual disorder, complete loss of the 
sense of smell, and for a bilateral foot disorder to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
for additional development.

In a January 2007 rating decision, the RO granted the 
veteran's claim for service connection for complete loss of 
the sense of smell, assigning a 10 percent rating effective 
May 14, 2001.  


FINDINGS OF FACT

1.  The veteran's service personnel records show that she 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War.

2.  There is no competent evidence of a causal relationship 
between the veteran's claimed menstrual disorder and active 
service; the veteran does not currently experience any 
disability due to a menstrual disorder.

3.  Bilateral pes planus was noted at the veteran's 
enlistment physical examination; there is no competent 
evidence of a causal relationship between the veteran's 
bilateral pes planus and active service.

4.  A bilateral ear disorder, to include hearing loss, has 
been attributed to known clinical diagnoses; there is no 
competent evidence of a causal relationship between a 
bilateral ear disorder, to include hearing loss, and active 
service; the veteran does not currently experience any 
disability due to a bilateral ear disorder.


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by a 
menstrual disorder, to include as due to an undiagnosed 
illness, is not warranted.  38 U.S.C.A. §§ 1110, 1118, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2006).

2.  Service connection for a bilateral foot disorder, to 
include as due to an undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1118, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2006).

3.  Service connection for a bilateral ear disorder, to 
include as due to an undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1118, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.317, 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently has held 
that any error with regard to the four elements of VCAA 
notice is presumptively prejudicial, shifting the burden to 
VA to show that any such claimed error was not prejudicial to 
the adjudication of an appealed claim.  See Sanders v. 
Nicholson, No. 06-7001, slip op. at 14 (Fed. Cir. May 16, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in December 2001 and August 2003 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in her possession 
and received notice of the evidence needed to substantiate 
her claims, the avenues by which she might obtain such 
evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the December 2001 VCAA 
notice was furnished to the veteran and her representative 
prior to the July 2002 RO decision that is the subject of 
this appeal.  

Pursuant to the Board's May 2006 remand, the RO also provided 
the veteran and her service representative with notice of the 
Dingess requirements later that same month, in May 2006.  The 
currently appealed claims were subsequently readjudicated in 
a supplemental statement of the case (SSOC) issued in January 
2007.  The Board notes that the January 2007 SSOC contained 
VCAA notice.  The Federal Circuit has held that timing-of-
notice errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-
34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) ("The Federal Circuit 
specifically mentioned two remedial measures, (1) the 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini 
II, at 122-24 (2004) ("proper subsequent VA process" can 
cure error in timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett (holding that a Statement of the Case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
January 2007 SSOC complied with the applicable due process 
and notification requirements for a decision, it constitutes 
a readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield II, 444 F.3d at 1333-34.  
In light of the Board's denial of benefits, the veteran is 
not prejudiced by any failure to provide notice regarding 
ratings or effective dates.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records and VA medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
veteran was offered the opportunity to testify in support of 
her claims at both an RO hearing and at a Travel Board 
hearing; as noted in the Introduction, she failed to report 
for these hearings.  Pursuant to the Board's May 2006 remand, 
the veteran also was provided with VA feet examination in 
September 2006, which either ruled out a current diagnosis or 
contained negative nexus opinions relating to the claims on 
appeal.  The evidence is adequate to resolve all three 
claims; there is no duty to provide another examination or a 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that she reported a history of ear trouble at her enlistment 
physical examination in February 1986.  The in-service 
examiner stated that this referred to a recent ear infection 
and questionable sinus drainage in to the veteran's ears.  
Clinical evaluation showed moderate asymptomatic bilateral 
pes planus, which was not considered disabling, and increased 
discharge from her cervix.

The veteran complained of pain in her right foot and ankle in 
February 1986.  Physical examination showed pain on plantar 
flexion of the right ankle.  The impression was tendonitis.

In September 1986, the veteran complained of headaches.  
Physical examination showed fluid behind both tympanic 
membranes.  The impressions included serous otitis media.

On the authorized audiological evaluation in October 1986, 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
10
0
0
10
15

In March 1987, the veteran complained of sinus drainage from 
her left ear and a knot on her right foot.  Objective 
examination showed both ear canals and tympanic membranes 
were intact and a callous build up on the right foot 
posterior aspect of the heel.  The assessment was possible 
serous otitis pressure in the left ear and callouses.

In June 1989, the veteran complained of abdominal pain that 
had lasted for 1 month and felt like menstrual cramping.  She 
denied any nausea, vomiting, diarrhea, vaginal discharge or 
bleeding, dysuria, and burning or itching on urination.  
However, she experienced urinary frequency and urgency.  
Objective examination showed clear tympanic membranes and ear 
canals, slight tenderness to palpation in the suprapubic 
area, positive bowel sounds, a pink and moist vagina with 
white discharge, and a normal cervix and uterus.  The 
assessment included Gardnerella vaginitis (or bacteria found 
in the normal female genital tract that is also a major cause 
of bacterial vaginitis).

In November 1989, the veteran complained of a sore throat, 
chills, and body aches.  She denied any nausea, vomiting, and 
diarrhea.  Objective examination showed that she was in mild 
distress with a red and bulging tympanic membrane in the 
right ear and a bulging tympanic membrane in the left ear.  
The assessment was otitis media.

On the authorized audiological evaluation in February 1990, 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
5
5
5
5
0

The audiologist stated that there had been no significant 
threshold shift since the veteran's October 1986 audiogram.

In August 1991, the veteran complained of right lumbar pain 
and polyuria.  Objective examination showed mild flank 
tenderness to palpation and tenderness to palpation in the 
suprapubic area.  The assessment was urinary tract infection.

On the authorized audiological evaluation in October 1991, 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
10
5
10
15
10

The audiologist stated that there had been no significant 
threshold shift since the veteran's October 1986 audiogram.

On the authorized audiological evaluation in February 1993, 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
5
LEFT
0
0
5
10
10

The audiologist stated that there had been no significant 
threshold shift since the veteran's October 1986 audiogram.

On periodic physical examination in February 1993, the 
veteran reported a history of foot trouble.  The in-service 
examiner noted a history of pes planus with occasional 
symptoms.  Clinical evaluation was completely normal, except 
for mild proptosis in the right eye.

A review of the veteran's DD Form 214 shows that she was 
awarded the Southwest Asia Service Medal w/3 Bronze Stars and 
the Kuwait Liberation Medal.

On VA ear, nose, & throat (ENT) examination in July 1995, the 
veteran complained of itching in her ears.  Objective 
examination showed that her ear canals and tympanic membranes 
were normal.  The assessment included itching of ear canals.

On VA audiology examination in November 1999, the veteran 
complained of occasional "severe" tinnitus and sensations 
of aural pressure and pain.  She reported a history of in-
service noise exposure while retrieving mail from areas in 
which bombing was taking place in close proximity.  The 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
-5
LEFT
0
0
5
5
0

Speech audiometry revealed speech recognition ability of 
100 percent in each ear, which the VA audiologist noted were 
"excellent."  There was essentially normal middle ear 
mobility and pressure bilaterally.  Acoustic reflex 
thresholds were consistent with normal hearing and reflex 
decay findings were unremarkable.  Otoscopic examination 
showed clear ear canals and intact tympanic membranes.  The 
assessment was normal hearing and symptoms of aural 
pressure/pain and tinnitus commonly associated with allergic 
rhinitis/sinusitis.

On outpatient treatment in May 2000, the veteran complained 
that there had been no improvement in her dysmenorrhea (or 
painful menstruation).  Her history included fibroids and 
severe dysmenorrhea for many years.  Pelvic examination 
showed a uterus that was 10-12 weeks in size with about a 
4 centimeter fibroid on the left cornual area.  The diagnoses 
were fibroids and dysmenorrhea.

The veteran complained of chronic pelvic pain, uterine 
fibroids, and pes planus on outpatient treatment in March 
2001.  Her persistent bilateral foot pain was secondary to 
pes planus and was not relieved with shoe inserts.  An 
echogram of the pelvis showed a large bulky uterus due to the 
presence of fibroids in the lower part of the uterine corpus 
and normal ovaries.  The assessment included symptomatic 
uterine fibroids and symptomatic pes planus.

The veteran received outpatient physical therapy in May 2001.  
At that time, she complained of foot pain that had lasted for 
10-12 years.  She indicated pain along the medial arch and 
lateral foot.  She experienced foot pain in the morning and 
with ambulation. She was able to complete her activities of 
daily living.  Objective examination showed tenderness to 
palpation along the bilateral plantar fascia at the proximal 
and distal attachments, tenderness to palpation at the 
navicular bilaterally, and third degree flat foot with callus 
build-up.  The impressions were plantar fascia due to flat 
foot condition and gastroc/soleus tightness.  

In June 2001, the veteran had a total abdominal hysterectomy 
(TAH).  The pre- and post-operative diagnoses were fibroids, 
menometrorrhagia  (or excessive uterine bleeding occurring 
both during the menses and at irregular intervals), and 
dysmenorrhea.

On VA podiatry consultation in August 2001, the veteran 
complained of bilateral pes planus that was not relieved by 
orthotics.  Objective examination showed palpable vascular 
pulses, normal skin color, intact neurological sensation, 
flattened feet, heels not touching the ground, lack of range 
of motion at the ankle joint, pain on palpation of the 
lateral column of the foot, around the heel, and under the 
first metatarsophalangeal joint.  The assessment was painful 
pes planus secondary to gastro-soleus equinus.

On VA audiology examination in February 2002, the veteran 
complained of intermittent ear discomfort related to sinus 
difficulties.  She had no specific complaints about her 
hearing and reported occasional tinnitus during sinus 
infections.  The veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
15
LEFT
15
15
10
20
20

Speech audiometry revealed speech recognition scores of 
100 percent in each ear.  Otoscopy showed clear canals and 
intact tympanic membranes.  There was normal middle ear 
pressure and compliance and normal acoustic reflex responses.  
The audiologist stated that the veteran's pure tone and 
speech audiometrics indicated that her hearing was within 
normal limits.  The diagnosis was normal hearing bilaterally.

On VA outpatient treatment in May 2002, the veteran 
complained of vaginal dryness.  Her gynecological history 
included a TAH due to uterine fibroids in June 2001, 
occasional dyspareunia (or difficulty or painful sexual 
intercourse) secondary to dryness, and urinary frequency, no 
vaginal discharge, and a history of vaginal candidiasis.  
Objective examination showed a pink, moist vagina with no 
discharge.  The assessment included a history of uterine 
fibroids status-post TAH that was well-healed.

On outpatient podiatry treatment in March 2003, the veteran 
complained of continuing bilateral foot pain.  Objective 
examination showed generalized pain and achiness with 
palpation of all joints and surfaces of both feet, no 
swelling or discolorations, and collapsed arches.  The 
assessment included pes planus.

On VA feet examination in September 2006, the veteran 
complained of pain in the arches of both feet, the Achilles 
tendon, and along the lateral side of both feet, intermittent 
pain in the heels, and cramping in an area near the 
metatarsal head of the feet.  The VA examiner reviewed the 
veteran's claims file, including her service medical records.  
Physical examination showed stable ankle mortises 
bilaterally, full motion on dorsiflexion and plantar flexion 
bilaterally, no difficulty with inversion or eversion, 
"quite flat" feet even when not weight-bearing, complete 
loss of the transverse arch, some loss of the longitudinal 
arch, some hypertrophic skin formation, some mild to moderate 
callus formation along the lateral border of both feet, some 
tenderness on the anterior plantar portion of the calcaneus, 
right greater than left, a flexible forefoot on both feet, a 
small mobile ganglion cyst at the talonavicular joint on the 
dorsum of the right foot, a tender Achilles tendon attachment 
and tender Achilles bursa on the left foot, and some mild 
metatarsal head tenderness bilaterally, left greater than 
right.  X-rays showed some mild osteophyte formation on the 
dorsal lip of the first cuneiform bone at the metatarsal 
joint on the left foot, a small heel spur on the anterior 
plantar surface of the calcaneus, and very small osteophytes 
on the second cuneiform metatarsal joint line of the right 
foot.  The VA examiner concluded that the veteran's history, 
physical examination, and x-rays suggested changes and mild 
abnormalities expected as part of the normal progression that 
occurred in an individual with flat feet.  Given the absence 
of clinical notes suggesting in-service aggravation of the 
veteran's foot problem, and given the mild changes on x-rays 
and negative findings on physical examination, the VA 
examiner stated that it was not likely that there was any 
aggravation of the veteran's bilateral pes planus caused by 
active service.  The diagnosis was intermittently painful 
bilateral pes planus.




Law and Regulations

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

VA will pay compensation to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability: became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1); see also 71 Fed. Reg. 
75672 (Dec. 18, 2006) (extending the presumptive period for 
Persian Gulf veterans with a qualifying chronic disability to 
December 31, 2011).

For purposes of 38 C.F.R. § 3.317(a)(1), a "qualifying 
chronic disability" means a chronic disability resulting 
from any of the following (or any combination of the 
following): an undiagnosed illness; the following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms: chronic fatigue syndrome; 
fibromyalgia; irritable bowel syndrome; or any other illness 
determined by the Secretary to be a medically unexplained 
chronic multisymptom illness; or any diagnosed illness that 
the Secretary determines in regulations warrants a 
presumption of service-connection.  The term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities. Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. 38 C.F.R. § 3.317(a)(2).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2).  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular 
signs or symptoms; (12) abnormal weight loss; (13) menstrual 
disorders. 38 C.F.R. § 3.317(b).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic. The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 38 C.F.R. § 3.317(a)(3).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War. The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d).

Analysis

The Board finds that the preponderance of the evidence is 
against the claims for service connection for a menstrual 
disorder, a bilateral foot disorder, and a bilateral ear 
disorder, each to include as due to an undiagnosed illness.  
The Board recognizes the veteran's active service, including 
in the Persian Gulf War, as confirmed by her service 
personnel records and the award of the Southwest Asia Service 
Medal and Kuwait Liberation Medal.  The veteran was treated 
during active service for ear problems and a urinary tract 
infection.  Her bilateral pes planus was noted at her 
enlistment physical examination but was not treated during 
active service.  The Board also recognizes that the veteran 
received post-service treatment for her claimed disabilities; 
however, the objective medical evidence does not show that 
the veteran's claimed menstrual disorder, bilateral foot 
disorder, or ear disorder are related to active service, to 
include as due to an undiagnosed illness.  Each of the 
veteran's claimed disabilities have been attributed to known 
clinical diagnoses; there is no evidence that the veteran's 
menstrual disorder, bilateral foot disorder, or bilateral ear 
disorder are due to an undiagnosed illness.  Accordingly, the 
Board finds that service connection for a menstrual disorder, 
a bilateral foot disorder, and a bilateral ear disorder, each 
to include as due to an undiagnosed illness, is not 
warranted.

The Board acknowledges that the veteran was treated during 
active service for a urinary tract infection and for 
bacterial vaginitis.  These complaints were acute, 
transitory, and resolved with in-service treatment, since 
they were not noted at the veteran's final physical 
examination in February 1993 prior to her discharge in May 
1993.  The veteran was next treated for her claimed menstrual 
disorder in May 2000, or more than 7 years after service 
separation, when she was diagnosed with uterine fibroids and 
dysmenorrhea.  She had a hysterectomy in June 2001 and was 
diagnosed with fibroids, menometrorrhagia, and dysmenorrhea.  
And, although the veteran complained of vaginal dryness in 
May 2002, objective examination showed a pink, moist vagina 
with no discharge, and the assessment included a history of 
uterine fibroids, status-post TAH that was well-healed.  The 
objective medical evidence shows that the veteran's post-
service complaints of menstrual problems have been attributed 
to known clinical diagnoses; there is no evidence that her 
claimed menstrual disorder is due to an undiagnosed illness.  
There also is no evidence of any current disability due to 
the veteran's claimed menstrual disorder.

With respect to negative evidence, the Veterans Court has 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

Although the veteran has been treated since service 
separation for bilateral foot complaints, she was not treated 
during active service for any foot complaints.  Bilateral pes 
planus was noted on her enlistment physical examination, and 
although the in-service examiner noted in February 1993 that 
the veteran reported a history of bilateral pes planus with 
occasional symptoms, clinical evaluation was normal.  The 
veteran was not treated for bilateral feet problems until 
March 2001, or almost 8 years after her discharge from active 
service.  Additionally, the veteran's post-service bilateral 
feet complaints have been attributed to known clinical 
diagnoses such as bilateral pes planus, painful pes planus 
secondary to gastro-soleus equinus, and plantar fascia due to 
flat foot condition and gastroc/soleus tightness.  There is 
no objective medical evidence that her claimed bilateral foot 
disorder is due to an undiagnosed illness.  There also is no 
objective medical evidence relating the veteran's post-
service bilateral foot complaints to active service.  The 
only competent medical opinion, obtained in September 2006, 
indicates that the veteran's bilateral pes planus was not 
likely aggravated by active service.  There is no competent 
contrary opinion of record.

Finally, although the veteran was treated repeatedly for ear 
complaints during and after active service, the Board notes 
that the veteran's bilateral hearing has been normal on 
repeated audiometric testing conducted during and after 
active service.  As with her other claimed disabilities, the 
veteran's claimed bilateral ear disorder has been attributed 
to known clinical diagnoses such as serous otitis media, 
itching of the ear canals, and symptoms of aural 
pressure/pain and tinnitus that were commonly associated with 
allergic rhinitis/sinusitis.  There is no objective medical 
evidence that the veteran's claimed bilateral ear disorder is 
due to an undiagnosed illness.  There also is no evidence of 
any current disability due to an ear disorder, to include 
hearing loss.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), the 
Federal Circuit held that statutes relevant to service 
connection claims only permitted payment for disabilities 
existing on and after the date of application for such 
disorders.  The Federal Circuit also held that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent).  Simply put, service 
connection is not warranted in the absence of proof of a 
present disability.

The only indications of a causal link between any of the 
disabilities at issue and service are the assertions of such 
relationships by the veteran and her service representative.  
As lay persons, however, they are not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders.  Accordingly, the lay statements are entitled to 
no probative value.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for a menstrual disorder, a bilateral foot 
disorder, and for a bilateral ear disorder, each to include 
as due to an undiagnosed illness.  Although the veteran 
served in the Southwest Asia theater of operations during the 
Persian Gulf War, there is no objective evidence of a 
qualifying chronic disability that has not been attributed to 
a known clinical diagnosis such that the presumptions of 
service connection for Persian Gulf War veterans with certain 
qualifying chronic disabilities are applicable in this case.  
Nor is there any competent medical evidence relating any of 
the veteran's claimed disabilities to active service.  
Further, there is no competent medical evidence that the 
veteran currently experiences any disability due to a 
menstrual disorder or a bilateral ear disorder, to include 
hearing loss (which is not present, as demonstrated by 
repeated audiometric testing during and after active 
service).  Finally, although the veteran's enlistment 
physical examination showed bilateral pes planus, the only 
competent medical opinion of record determined that it was 
not aggravated by active service.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a menstrual disorder, a 
bilateral foot disorder, and a bilateral ear disorder, to 
include hearing loss, each to include as due to an 
undiagnosed illness, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


